Supreme Court

Nappa Construction Management, LLC et al. :                    No. 2015-211-Appeal.
                                                               (WM 15-148)
                    v.                       :                 No. 2015-210-Appeal.
                                                               (WC 13-629)
           Caroline Flynn et al.             :                 (Dissent begins on page 12)



           Caroline Flynn et al.             :

                    v.                       :

Nappa Construction Management, LLC et al. :



            NOTICE: This opinion is subject to formal revision before
            publication in the Rhode Island Reporter. Readers are requested to
            notify the Opinion Analyst, Supreme Court of Rhode Island, 250
            Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
            3258 of any typographical or other formal errors in order that
            corrections may be made before the opinion is published.
                                                                    Supreme Court

 Nappa Construction Management, LLC et al. :                        No. 2015-211-Appeal.
                                                                    (WM 15-148)
                       v.                        :                  No. 2015-210-Appeal.
                                                                    (WC 13-629)
              Caroline Flynn et al.              :                  (Dissent begins on page 12)



              Caroline Flynn et al.              :

                       v.                        :

 Nappa Construction Management, LLC et al. :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Chief Justice Suttell, for the Court. Caroline Flynn and Vincent Flynn (the Flynns)

appeal from a Superior Court order denying their motion to vacate an arbitration award and

granting a joint application of Nappa Construction Management, LLC (Nappa) and Service

Insurance Company, Inc. (Service Insurance) to confirm the award. The Flynns also appeal from

a correlative judgment in favor of Nappa and Service Insurance. This case came before the

Supreme Court pursuant to an order directing the parties to appear and show cause why the

issues raised in this appeal should not be summarily decided. After considering the parties’

written and oral submissions and reviewing the record, we conclude that cause has not been

shown and that this case may be decided without further briefing or argument. For the reasons

set forth in this opinion, we reverse the order of the Superior Court and vacate the judgment.




                                               -1-
                                                  I

                                   Facts and Procedural History

          On September 18, 2012, Nappa and the Flynns entered into an American Institute of

Architects form of contract (A101-2007 Standard Form of Agreement Between Owner and

Contractor) for a commercial construction project (the AIA contract). Nappa was engaged to

construct an automobile repair facility in Narragansett for $360,000 (the project).       Service

Insurance furnished a performance bond on the project. The contract between Nappa and the

Flynns provided that the owner, i.e., the Flynns, could terminate the contract for cause, and they

could also order Nappa in writing to suspend, delay, or interrupt the work without cause “for

such period of time as the [o]wner may determine.” Further, § 14.4 of the contract allowed the

Flynns to terminate the contract for convenience and without cause.1 The arbitrator found that

“[w]ork commenced on the project in late December 2012” and that it “proceeded in a somewhat




1
    Section 14.4 of the American Institute of Architects (A201-2007) contract stated,
                 “§ 14.4.1 The [o]wner may, at any time, terminate the [c]ontract
                 for the [o]wner’s convenience and without cause.
                 “§ 14.4.2 Upon receipt of written notice from the [o]wner of such
                 termination for the [o]wner’s convenience, the [c]ontractor shall
                         .1 cease operations as directed by the [o]wner in the
                         notice;
                         .2 take actions necessary, or that the [o]wner may
                         direct, for the protection and preservation of the
                         [w]ork; and
                         .3 except for [w]ork directed to be performed prior
                         to the effective date of termination stated in the
                         notice, terminate all existing subcontracts and
                         purchase orders and enter into no further
                         subcontracts and purchase orders.
                 “§ 14.4.3 In case of such termination for the [o]wner’s
                 convenience, the [c]ontractor shall be entitled to receive payment
                 for [w]ork executed, and costs incurred by reason of such
                 termination, along with reasonable overhead and profit on the
                 [w]ork not executed.”
                                                 -2-
desultory manner throughout the winter of 2012-2013, not without complaints at the pace of

construction by [the] Flynn[s].”

       On June 24, 2013, the Flynns directed Nappa “to immediately cease from any further

work on the project,” stating that the “project [was] not being constructed according to the

building plans * * * nor according to industry standards.” This directive was conveyed in a letter

from the Flynns’ counsel to Nappa’s counsel and specified the foundation and the cement

flooring as the evidence of the alleged noncompliance.         Thereafter, Nappa submitted an

application for payment, including expenses for the disputed flooring, which the Flynns declined

to pay. Accordingly, on July 29, 2013, Nappa notified the Flynns that they were in breach of the

contract, and it filed for mediation. On September 4, 2013, Nappa terminated the contract due to

nonpayment.    The Flynns then filed an action in Superior Court alleging that Nappa had

wrongfully terminated the contract.2 In accordance with § 6.2 of the contract, which required

that all disputes be resolved through arbitration, Nappa filed a demand for arbitration. In that

demand, Nappa also named Service Insurance as a party to the arbitration pursuant to G.L. 1956

§ 10-3-21.3 The demand for arbitration specified the nature of the dispute as “[b]reach of

[c]ontract, [i]mproper stoppage of work by owner, failure to make payment, [and] resolution of



2
  The complaint filed by the Flynns also named Malloy Properties, LLC, the owner of the
property, as a plaintiff and the following parties as defendants: Service Insurance, the bonding
company; Mohamed H. Hussein, P.E., an engineer on the project; Independence Bank, a
financial institution that provided financing for the project; and Albert E. DeRobbio, an
independent engineer hired by the bank to certify the construction work.
3
  General Laws 1956 § 10-3-21 provides in relevant part:
                        “(a) If a contractor principal on a bond furnished to
                guarantee performance or payment on a construction contract and
                the claimant[s] are parties to a written contract with a provision to
                submit to arbitration any controversy thereafter arising under the
                contract, the arbitration provisions shall apply to the surety for all
                disputes involving questions of the claimant’s right of recovery
                against the surety.”
                                              -3-
* * * performance bond claim.”4 The Flynns responded by denying each allegation against them

and counterclaiming against Nappa and Service Insurance for “damages arising out of breach of

contract and negligence in the performance of their duties * * *.”

          The matter proceeded to arbitration; and, on March 13, 2015, the arbitrator issued his

award, finding, inter alia, that “[t]here [was] considerable fault to be found with both [p]arties.”

He concluded that, although “[t]here were indeed problems with the cement floor that would

require substantial remediation[,]” the stop-work order issued by the Flynns “was not a

satisfactory way to address these problems, and only served to exacerbate the deteriorating

situation.” The arbitrator also found that Nappa “failed to act in the best interest of the project”

by submitting a payment application which included sums for the cement flooring, “while at the

same time acknowledging that [sic] floor to be deficient.” Accordingly, he found that “Nappa

was not justified in declaring [the] Flynn[s] in breach of contract, and terminating the [c]ontract

for failure to pay Nappa’s [p]ayment [a]pplication * * *.”

          Having found that Nappa was “not justified” in terminating the contract, the arbitrator

then went on to invoke the termination-for-convenience clause, stating:

                 “At the same time, it seems obvious that the combative,
                 contentious, dysfunctional relationship between [the] Flynn[s] and
                 Nappa had to be brought to a conclusion. The most practical
                 method to accomplish that end, I have determined, is to consider
                 the [c]ontract to have been terminated according to Para. § 14.4 of
                 the [g]eneral conditions; TERMINATION BY THE OWNER FOR
                 CONVENIENCE: Under this interpretation, neither Nappa nor
                 [the] Flynn[s] [are] in breach of the [c]ontract; and the contractor is
                 entitled to the best measure of the fair and reasonable value of the
                 work done.”

          Finally, the arbitrator calculated payments due to Nappa, including overhead and profit

for work not executed, from which he offset the cost to remediate the defective floor slab and

4
    The question before the arbitrator regarding the bond is not at issue on appeal.
                                                  -4-
certain back charges properly payable by Nappa, and he awarded Nappa the sum of $37,979.97.

Nappa and Service Insurance then filed a petition in Superior Court to confirm the arbitrator’s

award. The Flynns countered by filing a motion to vacate the arbitration award, asserting that

the arbitrator exceeded the scope of his powers and manifestly disregarded a contractual

provision by holding that the contract was terminated for convenience pursuant to § 14.4 of the

contract. In response, Nappa argued that the arbitrator did not exceed his powers or manifestly

disregard a contractual provision because the contract included a broad arbitration provision and

because a court can judicially convert a “termination for cause” into a “termination for

convenience” when both clauses appear in the contract.

       On May 8, 2015, the hearing justice denied the Flynns’ motion to vacate and granted

Nappa’s petition to confirm the arbitration award. She reasoned, “the arbitrator unmistakably

attempted to ground his analysis in the contract itself citing various provisions of the contract,”

which showed that the arbitrator “administered his duties as an arbitrator with all due regard to

the contract and the ability to terminate the contract under its terms.” The hearing justice also

held that the arbitrator did not exceed his power in “determining that it was a termination for

* * * convenience as opposed to [a] termination for cause * * *.”

       The hearing justice also held that the Flynns had not met their burden in demonstrating a

manifest disregard for the law as no evidence had been put forth establishing “that the arbitrator

knew what the law was and purposefully disregarded it.” The Superior Court concluded by

explaining that there is a strong policy in favor of the finality of an arbitrator’s award and

determined that the Flynns’ negligence claim was sufficiently addressed by the arbitrator in the

catchall statement at the end of the arbitrator’s award, which stated, “[a]ll claims not expressly




                                               -5-
granted are hereby denied.”    Final judgment entered on May 29, 2015, and the Flynns filed a

timely notice of appeal.5

                                                 II

                                       Standard of Review

       “In this jurisdiction, the authority of the Courts ‘to review an arbitral award is statutorily

prescribed and is limited in nature.’” Buttie v. Norfolk & Dedham Mutual Fire Insurance Co.,

995 A.2d 546, 549 (R.I. 2010) (quoting North Providence School Committee v. North

Providence Federation of Teachers, Local 920, American Federation of Teachers, 945 A.2d 339,

344 (R.I. 2008)).    “[J]udicial reversal of an arbitrator’s award solely on the ground of a

reviewing court’s disagreement with [the arbitrator’s] construction of the contract is prohibited.”

Id. (quoting Council 94, American Federation of State, County, and Municipal Employees AFL-

CIO v. State, 475 A.2d 200, 203 (R.I. 1984)). This standard of review requires “something

beyond and different from a mere error in the law or failure on the part of the arbitrators to

understand or apply the law.” Purvis Systems, Inc. v. American Systems Corp., 788 A.2d 1112,

1115 (R.I. 2002) (quoting Westminster Construction Corp. v. PPG Industries, Inc., 119 R.I. 205,

211, 376 A.2d 708, 711 (1977)).

       Notwithstanding this deferential standard of review, a court must vacate an arbitrator’s

award “[w]here the arbitrator or arbitrators exceeded their powers, or so imperfectly executed

them, that a mutual, final, and definite award upon the subject matter submitted was not made.”

State Department of Corrections v. Brotherhood of Correctional Officers, 867 A.2d 823, 828 n. 2

(R.I. 2005) (quoting G.L. 1956 § 28-9-18). “It is well settled that an arbitrator exceeds his or her




5
  It does not appear from the record that Malloy Properties, LLC was ever a party to the
arbitration or to the subsequent proceedings in Superior Court.
                                               -6-
powers under § 28-9-18(a)(2)[6] if the arbitration award fails to ‘draw its essence from the

agreement, if it was not based upon a passably plausible interpretation thereof, if it manifestly

disregarded a contractual provision, or if it reached an irrational result.’” State v. Rhode Island

Employment Security Alliance, Local 401, SEIU, AFL-CIO, 840 A.2d 1093, 1096 (R.I. 2003)

(Employment Security Alliance) (quoting State Department of Children, Youth and Families v.

Rhode Island Council 94, American Federation of State, County, and Municipal Employees,

AFL-CIO, 713 A.2d 1250, 1253 (R.I. 1998)).

             “Clearly an arbitrator’s broad authority to interpret the agreement between the
         parties and fashion an appropriate remedy is not unbridled. His or her authority is
         contractual in nature and is limited to the powers conferred in the parties’
         [contractual agreement]. The arbitrator is confined to interpret the terms of the
         agreement so as to effectuate the intentions of the parties to the contract.” Rhode
         Island Council 94, AFSCME, AFL-CIO v. State, 714 A.2d 584, 588 (R.I. 1998)
         (Council 94).

“When an arbitrator ignores clear-cut contractual language or assigns to that language a meaning

that is other than that which is plainly expressed, the arbitrator has exceeded his authority and the

award will be set aside.” Employment Security Alliance, 840 A.2d at 1096 (citing Council 94,
714 A.2d at 594).




6
    General Laws 1956 § 28-9-18(a) states in pertinent part:
         “In any of the following cases the court must make an order vacating the award,
         upon the application of any party to the controversy which was arbitrated:
                 “* * *
                 “(2) Where the arbitrator or arbitrators exceeded their powers, or so
         imperfectly executed them, that a mutual, final, and definite award upon the
         subject matter submitted was not made.”
                                                -7-
                                                III

                                            Discussion

                                                 A

                            The Arbitrator Exceeded His Authority

       It has long been recognized in this state that judicial review of arbitration awards is

extremely limited. See Berkshire Wilton Partners, LLC v. Bilray Demolition Co., 91 A.3d 830,

835 (R.I. 2014). This Court has often noted that “Rhode Island has a strong public policy in

favor of the finality of arbitration awards.” Id. at 834. We have recognized that parties may

“voluntarily contract to use arbitration as an expeditious and informal means of private dispute

resolution, thereby avoiding litigation in the courts,” id. (quoting Aetna Casualty & Surety Co. v.

Grabbert, 590 A.2d 88, 92 (R.I. 1991)) and that “[p]arties who have contractually agreed to

accept arbitration as binding are not allowed to circumvent an award by coming to the courts and

arguing that the arbitrators misconstrued the contract or misapplied the law.” Id. at 835 (quoting

Prudential Property and Casualty Insurance Co. v. Flynn, 687 A.2d 440, 441 (R.I. 1996)).

       An arbitrator may misconstrue a contract; however, he may not manifestly disregard a

contractual term or ignore “clear-cut contractual language.” Employment Security Alliance, 840
A.2d at 1096. Section 10-3-12(4) mandates that an award be vacated “[w]here the arbitrator[]

exceeded [his] powers, or so imperfectly executed them that a mutual, final, and definite award

upon the subject matter submitted was not made.” We have further held that “[a]n arbitrator may

exceed his or her authority by giving an interpretation that fails to draw its essence from the

parties’ agreement, is not passably plausible, reaches an irrational result, or manifestly disregards

a provision of the agreement.” Berkshire Wilton Partners, LLC, 91 A.3d at 835. In the case now

before us, we conclude that the arbitrator exceeded his authority.


                                                -8-
       The arbitrator began his decision by reciting the history of the relationship between the

parties, concluding that “[t]here [was] considerable fault to be found with both [p]arties.”

Although he found that there were indeed problems with the cement floor that would require a

substantial remediation, he characterized the stop-work order issued by the Flynns as “not a

satisfactory way to address these problems,” and he said that it “practically guaranteed the

project would end in acrimony.” He did not find that it constituted a breach of contract,

however, nor could he, in light of § 14.3.1 of the contract, which provides that “[t]he [o]wner

may, without cause, order the [c]ontractor in writing to suspend, delay or interrupt the [w]ork in

whole or in part for such period of time as the [o]wner may determine.”

       The arbitrator then determined that “Nappa was not justified in declaring [the] Flynn[s] in

breach of contract, and terminating the [c]ontract for failure to pay Nappa’s [p]ayment

[a]pplication No. 4.” Having found that Nappa had improperly terminated the contract, however,

he took it upon himself to end the parties’ “combative, contentious, dysfunctional relationship”

by employing the fiction that the Flynns had terminated the contract “for convenience” under §

14.4 of the agreement. As the arbitrator noted, under this interpretation, neither party was

deemed to be in breach of the contract.

       Section 14.4.1 of the parties’ contract provided that “[t]he [o]wner may, at any time,

terminate the [c]ontract for the [o]wner’s convenience and without cause.” Under § 14.4.2, the

owner must provide written notice of such termination to the contractor, at which point the

contractor shall “cease operations as directed by the [o]wner in the notice.”   In the case under

review, there is no evidence that the Flynns ever notified Nappa in writing that they wished to

terminate the contract nor did the arbitrator so find. Indeed, the letter of June 24, 2013, to

Nappa’s counsel states that Nappa was “to immediately cease from any further work on [the]


                                              -9-
project” “until the [specified] issues [were] resolved.” This was followed by a letter dated June

27, 2013, directing that “[u]nder no circumstances [was] Nappa * * * authorized to proceed with

pouring the final flooring until the design engineer * * * certifie[d] that the existing flooring

[was] in compliance with his plans.” This language speaks to an ongoing relationship between

the parties, albeit one in which Nappa must address an alleged deficiency in its performance. It

does not, however, indicate a desire by the Flynns to terminate the contract for convenience.

       Under the parties’ agreement, a termination for convenience may be exercised only by

the Flynns and completely in their discretion. By employing this contractual provision to resolve

the parties’ contractual dispute, the arbitrator has interpreted the contract in a manner that fails to

draw its essence from the parties’ agreement and manifestly disregards a provision of the

agreement. Indeed, the arbitrator’s interpretation is in direct contravention of the contractual

language.

            Where an arbitrator’s decision conflicts with the express terms of the agreement, it

fails to draw from the essence of the agreement. See, e.g., Wyandot, Inc. v. Local 227, United

Food and Commercial Workers Union, 205 F.3d 922, 929 (6th Cir. 2000) (although an arbitrator

“may construe ambiguous contract language, he is without authority to disregard or modify plain

and unambiguous provisions”) (quoting Dobbs, Inc. v. Local 614, International Brotherhood of

Teamsters, Chauffeurs, Warehousemen and Helpers of America, 813 F.2d 85, 86 (6th Cir.

1987)); Excel Corp. v. United Food and Commercial Workers International Union, Local 431,

102 F.3d 1464, 1468 (8th Cir. 1996) (“Although an arbitrator’s award is given great deference by

a reviewing court, the arbitrator is not free to ignore or abandon the plain language of the

[collective-bargaining agreement], which would in effect amend or alter the agreement without

authority”); Council 94, 714 A.2d at 589 (“[the arbitrator] does not sit to dispense his own brand


                                                - 10 -
of industrial justice[,] * * * his award is legitimate only so long as it draws its essence from the

collective bargaining agreement”) (quoting United Steelworkers of America v. Enterprise Wheel

& Car Corp., 363 U.S. 593, 597 (1960)).

       Moreover, the arbitral award in this case reaches an irrational result in that it contradicts

the arbitrator’s factual findings. The arbitrator specifically found that the issuance of the “stop-

work order” by the Flynns “was not a satisfactory way to address [their] problems” with the

concrete flooring. He did not find, however, that the Flynns had breached the contract. Also, the

arbitrator found that Nappa was not justified in terminating the contract; yet his ultimate award

was predicated upon an interpretation under which Nappa was not considered to be in breach of

contract. Having effectively found Nappa to be in breach of contract, rather than determining

damages, the arbitrator essentially converted Nappa’s wrongful termination into a termination for

convenience, which under the contract was a right exercisable only by the Flynns. The arbitrator

never made a finding, nor was there any evidence submitted, that the Flynns had ever sought to

terminate the contract; clearly they had never provided Nappa with written notice of a

termination for convenience as required by the contract. The arbitrator’s conclusions, therefore,

are in discord with his factual findings.

           Judicial review of an arbitration award is extremely limited. This is so because we

recognize that the parties to a contract with an arbitration clause have bargained for an arbitrator

to resolve their disputes rather than the courts. See Purvis Systems, Inc., 788 A.2d at 1118. An

arbitrator’s authority, however, is not unfettered; it is rather circumscribed by the plain language

of the parties’ contract. See Council 94, 714 A.2d at 588. As we have noted before, “[w]e do not

by this opinion endeavor to replace the arbitrator’s interpretation of the [contract] with our own.

Rather we are constrained to recognize those instances in which an arbitrator reaches beyond the


                                               - 11 -
terms of the parties’ [contract] for the purpose of rendering what he or she believes is a more

desirable result.” Id. at 594.

                                                 IV

                                            Conclusion

        For the reasons stated herein, we vacate the judgment of the Superior Court and reverse

the order granting the joint application of Nappa and Service Insurance to confirm the arbitration

award and denying the Flynns’ motion to vacate. We remand the record to the Superior Court

with directions to grant the Flynns’ motion to vacate and for further proceedings consistent with

this opinion.



        Justice Indeglia, with whom Justice Flaherty joins, dissenting. While we agree with

much of the majority’s analysis of the matter, we nevertheless respectfully voice our dissent to

its ultimate conclusion that the arbitrator manifestly disregarded the law in interpreting the

contract. The jurisprudence in this area is firmly settled. We have continuously afforded great

deference to an arbitrator’s decision. Indeed, as the majority has correctly articulated, our

authority “to review an arbitral award is statutorily prescribed and is limited in nature.” Buttie v.

Norfolk & Dedham Mutual Fire Insurance Co., 995 A.2d 546, 549 (R.I. 2010) (quoting North

Providence School Committee v. North Providence Federation of Teachers, Local 920, American

Federation of Teachers, 945 A.2d 339, 344 (R.I. 2008)). See also, e.g., United Paperworkers

International Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 36 (1987) (“[T]he courts play only a

limited role when asked to review the decision of an arbitrator.”); United Steelworkers of

America v. American Manufacturing Co., 363 U.S. 564, 567-68 (1960) (“The function of the

court is very limited when the parties have agreed to submit all questions of contract


                                               - 12 -
interpretation to the arbitrator.”); United Steelworkers of America v. Enterprise Wheel & Car

Corp., 363 U.S. 593, 599 (1960) (“It is the arbitrator's construction which was bargained for; and

so far as the arbitrator's decision concerns construction of the contract, the courts have no

business overruling him because their interpretation of the contract is different from his.”);

United Steelworkers of America v. Warrior & Gulf Navigation Co., 363 U.S. 574 (1960).

Nonetheless, a court must vacate an arbitrator’s award “[w]here the arbitrator or arbitrators

exceeded their powers, or so imperfectly executed them, that a mutual, final, and definite award

upon the subject matter submitted was not made * * * .” State Department of Corrections v.

Rhode Island Brotherhood of Correctional Officers, 115 A.3d 924, 928 (R.I. 2015) (quoting G.L.

1956 § 28-9-18(a)(2)).

       In deciding whether to vacate an arbitrator’s award, the Court must weigh whether the

arbitrator exceeded his or her powers “by resolving a non-arbitrable dispute or if the award fails

to ‘draw its essence’ from the [contract], if it was not based upon a ‘passably plausible’

interpretation thereof, if it manifestly disregarded a contractual provision, or if it reached an

irrational result.” City of East Providence v. United Steelworkers of America, Local 15509, 925
A.2d 246, 252 (R.I. 2007) (quoting Woonsocket Teachers’ Guild, Local 951, AFT v.

Woonsocket School Committee, 770 A.2d 834, 837 (R.I. 2001)). Here, the arbitrator was faced

with a situation where “[t]here [was] considerable fault to be found with both [p]arties” and he

recognized that “the combative, contentious, dysfunctional relationship between Flynn and

Nappa had to be brought to a conclusion.” In the arbitrator’s effort to issue a fair and reasonable

award, he determined that neither party breached the contract, but that the contract had been

terminated through the provision allowing for termination by the owner for convenience. The

arbitrator issued an award that he believed to be fair, within his authority under the contract, and


                                               - 13 -
consistent with this Court’s prior holdings. In our opinion, under no circumstances can the

arbitrator’s award be considered in excess of the terms of the parties’ contract, a manifest

disregard of the law in its interpretation, or an irrational result.

        The majority relies on Rhode Island Council 94, AFSCME, AFL-CIO v. State, 714 A.2d
584, 588 (R.I. 1998), for the propositions that an arbitrator’s authority “is contractual in nature

and is limited to the powers conferred in the parties’ [contract]” and that “[an] arbitrator is

confined to interpret the terms of the agreement so as to effectuate the intentions of the parties to

the contract.” Here, however, a review of the contract as a whole reveals that the arbitrator’s

award did not exceed the language of the agreement because, although the arbitrator could not

find a termination for cause, a termination for convenience effectively had taken place. This

Court has repeatedly recognized that “[a]n arbitrator has a duty to resolve a dispute based on the

relevant provisions in the [contract].”       State Department of Corrections, 115 A.3d at 931

(quoting Woonsocket Teachers’ Guild, Local 951, AFT, 770 A.2d at 839). It is clear that the

arbitrator resolved the dispute based on a provision within the contract and did not expand its

plain language. As can be easily determined from the parties’ submission to arbitration, each

sought that the controversy be resolved through the award of money damages. That is precisely

what the arbitrator did.

        In sum, arbitral awards are reviewed under an “exceptionally deferential standard as a

means of ensuring that parties may benefit from arbitration as a relatively informal and expedient

alternative to litigation in the court system.” North Providence School Committee, 945 A.2d at

347. When determining whether to vacate an arbitration award, the Court’s review is “among

the narrowest known in the law.” State Department of Corrections, 115 A.3d at 934 (Flaherty, J.,

dissenting) (quoting First State Insurance Co. v. National Casualty Co., 781 F.3d 7, 9 (1st Cir.


                                                  - 14 -
2015)). While this Court “may or may not agree about how the arbitrator, who, after all, was

selected by the parties, performed his duties in this case[,]” because he did not exceed his

authority, his award should not be vacated. Buttie, 995 A.2d at 554 (Flaherty, J., concurring in

part and dissenting in part). Therefore, we respectfully dissent.




                                               - 15 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Nappa Construction Management, LLC et al. v.
Title of Case                        Caroline Flynn et al.; Caroline Flynn et al. v. Nappa
                                     Construction Management, LLC et al.
                                     No. 2015-211-Appeal
                                     (WM 15-148)
Case Number
                                     No. 2015-210-Appeal.
                                     (WC 13-629)
Date Opinion Filed                   January 23, 2017
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Chief Justice Paul A. Suttell

Source of Appeal                     Washington County Superior Court

Judicial Officer From Lower Court    Associate Justice Kristin E. Rodgers
                                     For Plaintiffs:

                                     Patrick J. Dougherty, Esq.

                                     For Defendants:
Attorney(s) on Appeal
                                     Roger N. LeBoeuf, Esq.
                                     CharCretia V. Di Bartolo, Esq.
                                     Thomas W. Heald, Esq.
                                     Joseph P. Carnevale, Esq.
                                     Kevin F. Bowen, Esq.




SU-CMS-02A (revised June 2016)